Order filed September 23, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00320-CV
                               NO. 14-19-00321-CV
                                    ____________

            IN THE INTEREST OF G.A.-G., J.S.A.-S., CHILDREN


                   On Appeal from the 309th District Court
                            Harris County, Texas
               Trial Court Cause Nos. 2007-20638 & 2008-39339

                                      ORDER

      These are accelerated appeals from final orders of termination of the parent-
child relationship. According to the records in these cases, appellant has established
indigence and has been appointed an attorney on appeal. Appellant’s brief was due
September 20, 2019, but it has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. The 180-day deadline in these
appeals is October 14, 2019.

      Therefore we order appellant’s appointed counsel, William Leslie Shireman,
to file appellant’s brief no later than September 30, 2019. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.